EX-99.1 For Additional Information, please contact JPMBB Commercial Mortgage Securities Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2013-C12 Payment Date: 6/16/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/12/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services LNR Partners, Inc. Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. 1601 Washington Avenue PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 700 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Miami Beach, FL 33139 Contact: Brian Baker Contact: Heather Wagner Contact: www.lnrpartners.com Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 695-5600 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46639NAL5 1.084700% 101,691,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46639NAM3 2.424300% 162,984,000.00 133,201,557.94 2,004,134.44 269,100.45 0.00 0.00 2,273,234.89 131,197,423.50 33.32% A-3 46639NAN1 3.271800% 33,613,000.00 33,613,000.00 0.00 91,645.84 0.00 0.00 91,645.84 33,613,000.00 33.32% A-4 46639NAP6 3.362600% 215,000,000.00 215,000,000.00 0.00 602,465.83 0.00 0.00 602,465.83 215,000,000.00 33.32% A-5 46639NAQ4 3.663700% 322,522,000.00 322,522,000.00 0.00 984,686.54 0.00 0.00 984,686.54 322,522,000.00 33.32% A-SB 46639NAR2 3.157000% 103,054,000.00 103,054,000.00 0.00 271,117.90 0.00 0.00 271,117.90 103,054,000.00 33.32% A-S 46639NAU5 4.161436% 125,741,000.00 125,741,000.00 0.00 436,052.56 0.00 0.00 436,052.56 125,741,000.00 22.90% B 46639NAV3 4.222336% 80,474,000.00 80,474,000.00 0.00 283,156.86 0.00 0.00 283,156.86 80,474,000.00 16.24% C 46639NAW1 4.222336% 48,619,000.00 48,619,000.00 0.00 171,071.45 0.00 0.00 171,071.45 48,619,000.00 12.22% D 46639NAX9 4.222336% 55,326,000.00 55,326,000.00 0.00 194,670.78 0.00 0.00 194,670.78 55,326,000.00 7.63% E 46639NAC5 4.222336% 25,149,000.00 25,149,000.00 0.00 88,489.60 0.00 0.00 88,489.60 25,149,000.00 5.55% F 46639NAE1 3.500000% 23,471,000.00 23,471,000.00 0.00 68,457.08 0.00 0.00 68,457.08 23,471,000.00 3.61% NR 46639NAG6 3.500000% 43,590,266.00 43,590,266.00 0.00 127,138.28 0.00 0.00 127,138.28 43,590,266.00 0.00% LP NA 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46639NAJ0 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,341,234,366.00 1,209,760,823.94 2,004,134.44 3,588,053.17 0.00 0.00 5,592,187.61 1,207,756,689.50 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46639NAS0 0.807937% 1,064,605,000.00 933,131,557.94 628,259.71 0.00 628,259.71 931,127,423.50 X-C 46639NAA9 0.722336% 67,061,266.00 67,061,266.00 40,367.28 0.00 40,367.28 67,061,266.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46639NAL5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46639NAM3 817.26769462 12.29651033 1.65108508 0.00000000 0.00000000 804.97118429 A-3 46639NAN1 1,000.00000000 0.00000000 2.72649987 0.00000000 0.00000000 1,000.00000000 A-4 46639NAP6 1,000.00000000 0.00000000 2.80216665 0.00000000 0.00000000 1,000.00000000 A-5 46639NAQ4 1,000.00000000 0.00000000 3.05308332 0.00000000 0.00000000 1,000.00000000 A-SB 46639NAR2 1,000.00000000 0.00000000 2.63083335 0.00000000 0.00000000 1,000.00000000 A-S 46639NAU5 1,000.00000000 0.00000000 3.46786299 0.00000000 0.00000000 1,000.00000000 B 46639NAV3 1,000.00000000 0.00000000 3.51861297 0.00000000 0.00000000 1,000.00000000 C 46639NAW1 1,000.00000000 0.00000000 3.51861309 0.00000000 0.00000000 1,000.00000000 D 46639NAX9 1,000.00000000 0.00000000 3.51861295 0.00000000 0.00000000 1,000.00000000 E 46639NAC5 1,000.00000000 0.00000000 3.51861307 0.00000000 0.00000000 1,000.00000000 F 46639NAE1 1,000.00000000 0.00000000 2.91666652 0.00000000 0.00000000 1,000.00000000 NR 46639NAG6 1,000.00000000 0.00000000 2.91666676 0.00000000 0.00000000 1,000.00000000 LP NA 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46639NAJ0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46639NAS0 876.50495530 0.59013410 0.00000000 874.62244072 X-C 46639NAA9 1,000.00000000 0.60194629 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,209,760,824.47 1,209,791,429.98 2,004,134.37 0.00 0.00 0.00 1,207,756,690.03 1,207,738,003.93 2,004,134.37 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 05/01/2017 - 05/30/2017 30 269,100.45 0.00 269,100.45 0.00 0.00 0.00 269,100.45 0.00 A-3 05/01/2017 - 05/30/2017 30 91,645.84 0.00 91,645.84 0.00 0.00 0.00 91,645.84 0.00 A-4 05/01/2017 - 05/30/2017 30 602,465.83 0.00 602,465.83 0.00 0.00 0.00 602,465.83 0.00 A-5 05/01/2017 - 05/30/2017 30 984,686.54 0.00 984,686.54 0.00 0.00 0.00 984,686.54 0.00 A-SB 05/01/2017 - 05/30/2017 30 271,117.90 0.00 271,117.90 0.00 0.00 0.00 271,117.90 0.00 X-A 05/01/2017 - 05/30/2017 30 628,259.71 0.00 628,259.71 0.00 0.00 0.00 628,259.71 0.00 X-C 05/01/2017 - 05/30/2017 30 40,367.28 0.00 40,367.28 0.00 0.00 0.00 40,367.28 0.00 A-S 05/01/2017 - 05/30/2017 30 436,052.56 0.00 436,052.56 0.00 0.00 0.00 436,052.56 0.00 B 05/01/2017 - 05/30/2017 30 283,156.86 0.00 283,156.86 0.00 0.00 0.00 283,156.86 0.00 C 05/01/2017 - 05/30/2017 30 171,071.45 0.00 171,071.45 0.00 0.00 0.00 171,071.45 0.00 D 05/01/2017 - 05/30/2017 30 194,670.78 0.00 194,670.78 0.00 0.00 0.00 194,670.78 0.00 E 05/01/2017 - 05/30/2017 30 88,489.60 0.00 88,489.60 0.00 0.00 0.00 88,489.60 0.00 F 05/01/2017 - 05/30/2017 30 68,457.08 0.00 68,457.08 0.00 0.00 0.00 68,457.08 0.00 NR 05/01/2017 - 05/30/2017 30 127,138.28 0.00 127,138.28 0.00 0.00 0.00 127,138.28 190,440.60 Totals 4,256,680.16 0.00 4,256,680.16 0.00 0.00 0.00 4,256,680.16 190,440.60 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Other Required Information Available Distribution Amount (1) 6,260,814.60 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,271,457.06 Master Servicing Fee - Midland Loan Services 9,697.18 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee and Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,490.64 Interest Adjustments 0.00 Trust Advisor Fee - Pentalpha Surveillance LLC 1,589.06 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Net Prepayment Interest Shortfall 0.00 Total Fees 14,776.88 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 4,271,457.06 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 2,004,134.37 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 2,004,134.37 Payments to Certificateholders & Others: Other: Interest Distribution 4,256,680.16 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 2,004,134.44 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 6,260,814.60 Total Funds Collected 6,275,591.43 Total Funds Distributed 6,275,591.48 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg WAM WAC Weighted State # of Scheduled % of Agg WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Alabama 7 62,895,676.92 5.21 29 4.0815 2.050275 $9,999,999 or less 38 206,794,700.48 17.12 71 4.3690 1.923974 Arizona 3 7,964,882.18 0.66 72 4.3724 1.532702 $10,000,000 to $19,999,999 17 252,018,225.09 20.87 69 4.2348 1.914182 Arkansas 2 3,994,440.00 0.33 71 3.8111 2.360000 $20,000,000 to $29,999,999 10 236,414,736.78 19.57 47 4.1257 1.665391 California 5 63,177,090.96 5.23 72 4.1458 2.289420 $30,000,000 to $49,999,999 5 184,240,641.96 15.25 59 3.8614 2.037472 Colorado 1 9,309,111.22 0.77 72 4.2700 1.420000 Connecticut 1 1,301,219.44 0.11 72 4.1500 1.460000 $50,000,000 to $99,999,999 2 185,376,913.21 15.35 71 3.8995 1.892041 Florida 4 41,227,426.32 3.41 70 4.0172 2.382895 $100,000,000 or Greater 1 122,691,681.70 10.16 71 3.9900 1.740000 Georgia 6 46,492,888.42 3.85 71 4.1780 1.576593 Illinois 5 39,945,114.54 3.31 39 3.9932 1.619427 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 Kansas 1 4,086,122.08 0.34 70 4.5100 1.410000 Kentucky 3 49,609,645.52 4.11 65 4.1397 1.861838 Louisiana 1 5,523,176.29 0.46 71 3.8111 2.360000 Maryland 3 22,091,013.17 1.83 44 4.1441 2.506783 Massachusetts 2 154,831,929.32 12.82 71 3.8705 1.937202 Michigan 4 37,408,906.42 3.10 72 4.6573 1.942624 Minnesota 1 86,748,765.12 7.18 71 4.0000 1.360000 Mississippi 1 8,142,624.78 0.67 71 4.6500 1.500000 Missouri 3 37,381,937.86 3.10 71 4.1167 1.420421 Nebraska 1 9,392,089.56 0.78 71 3.8111 2.360000 Nevada 2 13,195,260.74 1.09 71 4.3361 2.514362 New Jersey 2 23,391,495.28 1.94 71 4.4928 2.021619 New Mexico 1 4,110,813.70 0.34 72 4.7250 1.190000 New York 11 82,604,285.49 6.84 71 4.0911 1.755554 See footnotes on last page of this section. North Carolina 1 6,101,495.89 0.51 71 3.8111 2.360000 Ohio 4 70,396,545.61 5.83 39 4.2996 1.377828 Oregon 2 25,123,279.17 2.08 71 3.8111 2.360000 Pennsylvania 1 7,897,639.58 0.65 72 4.1250 1.730000 South Carolina 1 19,248,952.63 1.59 72 4.1200 1.910000 Tennessee 1 21,922,738.76 1.82 70 4.1750 1.460000 Texas 15 124,862,455.01 10.34 59 4.2434 1.985635 Virginia 2 9,978,280.58 0.83 71 4.0140 2.439156 Washington 2 15,453,237.56 1.28 71 3.8111 2.360000 Wisconsin 4 71,726,359.10 5.94 72 3.8864 1.815129 Totals 105 1,207,756,690.03 100.00 64 4.1003 1.861296 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Defeased 2 20,219,790.81 1.67 45 4.0643 NAP 1.30 or less 7 76,492,774.96 6.33 70 4.3923 1.181959 Industrial 17 115,603,112.53 9.57 66 3.8464 2.407011 1.31 to 1.40 7 144,955,416.49 12.00 62 4.0469 1.357546 Lodging 11 119,603,376.50 9.90 48 4.1467 2.169586 1.41 to 1.50 12 162,451,726.09 13.45 57 4.2646 1.435087 Mixed Use 4 116,628,291.97 9.66 71 4.0720 1.447864 1.51 to 1.60 7 100,335,862.52 8.31 72 4.0672 1.544891 Mobile Home Park 4 11,577,982.12 0.96 72 4.7583 1.778370 1.61 to 1.75 6 172,636,991.49 14.29 71 4.1599 1.728349 Multi-Family 17 150,312,687.75 12.45 54 4.1736 1.842726 1.76 to 2.00 7 101,819,099.08 8.43 55 4.0704 1.888708 Office 14 160,494,004.58 13.29 71 4.2954 1.585400 2.01 to 2.25 7 108,910,267.90 9.02 59 4.0174 2.084935 Other 1 2,128,423.23 0.18 72 4.1500 1.460000 2.26 or Greater 20 319,934,760.69 26.49 65 3.9894 2.564645 Retail 34 506,450,246.37 41.93 66 4.0549 1.852638 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 Self Storage 1 4,738,774.15 0.39 71 4.2500 2.870000 Totals 105 1,207,756,690.03 100.00 64 4.1003 1.861296 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Defeased 2 20,219,790.81 1.67 45 4.0643 NAP 4.00000% or less 15 581,624,813.07 48.16 65 3.8849 1.907352 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.00001% to 4.25000% 23 335,351,079.90 27.77 57 4.1383 1.871934 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.25001% to 4.50000% 14 139,096,449.39 11.52 71 4.3419 1.771110 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.50001% to 4.75000% 18 105,177,501.79 8.71 71 4.6271 1.735282 37 to 48 months 35 421,216,080.95 34.88 61 4.2182 1.879083 4.75001% to 5.00000% 2 24,007,038.69 1.99 72 4.9281 1.847876 49 months or greater 38 766,320,818.27 63.45 66 4.0364 1.855761 5.00001% or Greater 1 2,280,016.38 0.19 72 6.0000 1.430000 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 2 20,219,790.81 1.67 45 4.0643 NAP 60 months or less 7 163,583,170.81 13.54 19 4.0127 1.864811 61 months to 84 months 66 1,023,953,728.41 84.78 71 4.1150 1.863909 85 months to 116 months 0 0.00 0.00 0 0.0000 0.000000 117 months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Defeased 2 20,219,790.81 1.67 45 4.0643 NAP Interest Only 2 43,556,000.00 3.61 71 3.8196 2.258040 Underwriter's Information 5 168,910,566.07 13.99 63 3.9621 2.095601 293 Months or Less 16 226,812,127.50 18.78 71 4.2073 2.082748 12 months or less 67 1,013,573,532.64 83.92 64 4.1212 1.828305 294 to 299 Months 0 0.00 0.00 0 0.0000 0.000000 13 to 24 months 1 5,052,800.51 0.42 72 4.6730 1.290000 300 to 330 Months 55 917,168,771.72 75.94 62 4.0879 1.791235 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 Totals 75 1,207,756,690.03 100.00 64 4.1003 1.861296 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304961 1 RT Dedham MA 422,145.67 173,903.03 3.990% N/A 5/1/23 N 122,865,584.80 122,691,681.70 6/1/17 30305008 2 IN Various Various 324,481.64 244,729.10 3.811% N/A 5/1/23 N 98,872,877.19 98,628,148.09 6/1/17 30305003 3 MU Minneapolis MN 299,250.54 130,423.23 4.000% N/A 5/1/23 N 86,879,188.35 86,748,765.12 6/1/17 30305055 4 RT Greendale WI 160,271.25 74,247.10 3.854% N/A 6/6/23 N 48,293,059.84 48,218,812.74 6/6/17 30305021 5 MF Mobile AL 79,930.77 35,312.04 4.100% N/A 6/1/18 N 22,639,713.54 22,604,401.50 6/1/17 30305022 6 MF Mobile AL 76,579.37 33,831.46 4.100% N/A 6/1/18 N 21,690,459.17 21,656,627.71 6/1/17 30305034 7 RT Cleveland OH 136,465.58 58,604.70 4.177% N/A 5/6/18 N 37,940,186.30 37,881,581.60 6/11/17 30305006 9 RT Brooklyn NY 114,527.78 0.00 3.800% 5/1/23 11/1/28 N 35,000,000.00 35,000,000.00 6/1/17 30305043 10 RT Danvers MA 94,679.64 60,820.33 3.414% N/A 5/6/23 N 32,201,067.95 32,140,247.62 6/11/17 30305037 11 OF Clayton MO 107,385.90 51,083.78 4.150% N/A 5/6/23 N 30,049,687.15 29,998,603.37 6/6/17 30305067 12 RT Riverside CA 107,311.67 0.00 4.020% N/A 6/6/23 N 31,000,000.00 31,000,000.00 6/11/17 30305007 13 RT Louisville KY 87,624.78 41,368.16 3.960% N/A 5/1/22 N 25,696,416.23 25,655,048.07 6/1/17 30305013 14 LO Various TX 79,550.86 42,081.06 3.833% N/A 6/1/18 N 24,104,171.74 24,062,090.68 6/1/17 30305005 15 MF Savannah GA 86,905.49 34,338.77 3.950% N/A 5/1/23 N 25,550,000.00 25,515,661.23 6/1/17 30305064 16 MF New York NY 86,675.83 37,015.48 4.332% N/A 6/6/23 N 23,235,410.60 23,198,395.12 6/6/17 30305032 17 OF Nashville TN 78,946.19 36,410.30 4.175% N/A 4/6/23 N 21,959,149.06 21,922,738.76 6/11/17 30305000 18 LO Skokie IL 71,757.62 38,165.52 3.832% N/A 5/1/18 N 21,748,468.33 21,710,302.81 6/1/17 30305062 19 OF Detroit MI 86,054.10 65,202.59 4.958% N/A 6/6/23 N 20,156,070.12 20,090,867.53 6/6/17 30305009 20 MF Greenville SC 68,402.32 31,375.69 4.120% N/A 6/1/23 N 19,280,328.32 19,248,952.63 6/1/17 30305065 22 LO Houston TX 67,055.58 30,596.16 4.187% N/A 5/6/23 N 18,598,279.56 18,567,683.40 6/6/17 30304999 23 RT Cedar Hill TX 72,254.07 25,029.51 4.500% N/A 1/1/23 N 18,646,212.21 18,621,182.70 6/1/17 30305018 24 RT Houston TX 59,872.61 28,391.32 3.950% N/A 5/1/23 N 17,602,399.97 17,574,008.65 6/1/17 30305061 25 OF Santa Monica CA 61,243.04 26,360.33 4.160% N/A 6/6/23 N 17,096,380.82 17,070,020.49 6/6/17 30305042 26 OF Tampa FL 56,966.71 26,201.86 3.892% N/A 4/6/23 N 16,997,660.01 16,971,458.15 6/11/17 30305068 27 MF Louisville KY 58,410.58 26,146.37 4.220% N/A 6/6/23 N 16,073,847.57 16,047,701.20 6/11/17 30305070 28 MU Columbus OH 58,643.29 25,434.95 4.295% N/A 6/6/23 N 15,856,085.02 15,830,650.07 6/6/17 30305035 29 RT Bronx NY 58,088.50 25,740.45 4.270% N/A 4/6/23 N 15,798,036.28 15,772,295.83 6/11/17 30305017 30 LO Miami FL 52,925.25 36,994.85 4.020% N/A 4/1/23 N 15,288,950.81 15,251,955.96 6/1/17 30305073 31 OF Milford OH 52,524.48 29,028.90 4.616% N/A 6/6/23 N 13,214,075.64 13,185,046.74 7/11/17 30305020 32 Various Various Various 46,610.54 21,492.54 4.150% 6/1/23 6/1/28 N 13,042,981.36 13,021,488.82 6/1/17 30305063 33 LO Paramus NJ 51,934.37 27,721.10 4.730% N/A 5/6/23 N 12,750,715.79 12,722,994.69 6/6/17 30305030 34 RT Hurst TX 42,468.30 18,583.99 4.300% N/A 4/6/23 N 11,469,307.36 11,450,723.37 6/11/17 30305026 35 RT Ramsey MN 40,335.69 19,097.71 4.100% N/A 5/1/23 N 11,424,743.40 11,405,645.69 6/1/17 30305016 36 OF Jersey City NJ 38,766.53 24,894.57 4.210% N/A 6/1/23 N 10,693,395.16 10,668,500.59 6/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305058 37 RT Houston TX 40,263.94 33,487.70 4.660% N/A 6/6/23 N 10,033,931.06 10,000,443.36 6/6/17 30305059 38 IN North East MD 34,246.22 17,096.95 3.965% N/A 6/6/18 N 10,030,215.39 10,013,118.44 6/6/17 30305011 39 MU Norcross GA 34,827.09 16,398.09 4.101% N/A 6/1/23 N 9,862,072.75 9,845,674.66 6/1/17 30305057 40 RT Conifer CO 34,284.34 15,026.81 4.270% N/A 6/6/23 N 9,324,138.03 9,309,111.22 6/6/17 30305038 41 LO Linthicum MD 31,394.57 20,826.20 4.140% N/A 5/6/23 N 8,806,331.29 8,785,505.09 6/6/17 30305069 42 MF Jonesboro GA 30,548.02 14,905.07 4.018% N/A 6/6/18 N 8,829,050.19 8,814,145.12 6/6/17 30305039 43 LO Flowood MS 32,676.30 17,948.65 4.650% N/A 5/6/23 N 8,160,573.43 8,142,624.78 6/11/17 30305010 44 OF Chicago IL 27,800.12 13,059.52 3.960% N/A 6/1/23 N 8,152,529.29 8,139,469.77 6/1/17 30305004 45 RT Williamsburg VA 28,733.90 0.00 3.900% 5/1/23 12/1/27 N 8,556,000.00 8,556,000.00 6/1/17 30305075 46 MF Vero Beach FL 29,084.12 12,790.51 4.262% N/A 6/6/23 N 7,924,707.83 7,911,917.32 6/6/17 30305060 47 RT Lehighton PA 28,099.59 13,095.64 4.125% N/A 6/6/23 N 7,910,735.22 7,897,639.58 6/6/17 30305046 48 RT Ashland KY 31,095.45 12,148.80 4.560% N/A 5/6/23 N 7,919,045.05 7,906,896.25 5/6/17 30305053 49 RT Huntsville AL 29,355.60 10,967.16 4.350% N/A 5/6/23 N 7,836,866.46 7,825,899.30 6/6/17 30305050 50 IN Las Vegas NV 25,076.13 11,495.18 4.176% N/A 5/6/23 N 6,973,341.20 6,961,846.02 6/6/17 30305024 51 OF Farmington Hills MI 24,176.89 10,464.11 4.300% N/A 5/1/23 N 6,529,391.37 6,518,927.26 6/1/17 30305049 52 LO Reno NV 24,289.47 14,010.40 4.515% N/A 5/6/23 N 6,247,425.12 6,233,414.72 6/6/17 30305072 53 RT Rancho Cucamonga CA 25,047.84 9,439.62 4.635% N/A 6/6/23 N 6,275,688.58 6,266,248.96 6/6/17 30305045 54 MF Pontiac MI 21,274.61 12,630.43 4.420% N/A 6/6/23 N 5,589,593.76 5,576,963.33 6/6/17 30305054 55 MH Avondale AZ 19,588.71 8,768.50 4.220% N/A 6/6/23 N 5,390,563.08 5,381,794.58 6/6/17 30305041 56 RT Monroe MI 18,917.82 8,584.51 4.200% N/A 5/6/23 N 5,230,732.81 5,222,148.30 6/11/17 30305031 57 RT Houston TX 19,811.06 7,868.09 4.520% N/A 5/1/23 N 5,089,909.16 5,082,041.07 6/1/17 30305056 58 MF Grand Prairie TX 20,362.73 7,556.15 4.673% N/A 6/6/23 N 5,060,356.66 5,052,800.51 6/6/17 30305052 59 RT Monona WI 19,137.36 7,669.74 4.485% N/A 6/6/23 N 4,955,191.87 4,947,522.13 6/6/17 30305044 60 RT Rancho Cucamonga CA 14,816.28 24,091.99 4.170% N/A 5/6/23 N 4,126,139.35 4,102,047.36 6/6/17 30305019 61 SS North Hollywood CA 17,370.84 7,718.09 4.250% N/A 5/1/23 N 4,746,492.24 4,738,774.15 6/1/17 30305071 62 OF Brooklyn NY 18,089.54 6,551.38 4.265% N/A 6/6/23 N 4,925,487.96 4,918,936.58 6/11/17 30305040 63 LO Georgetown TX 16,347.46 9,175.91 4.590% N/A 5/1/23 N 4,135,980.28 4,126,804.37 6/1/17 30305074 64 RT Santa Fe NM 16,762.12 8,908.11 4.725% N/A 6/6/23 N 4,119,721.81 4,110,813.70 6/6/17 30305047 65 MU Chicago IL 16,855.74 6,347.93 4.650% N/A 5/6/23 N 4,209,550.05 4,203,202.12 6/6/17 30305014 66 RT Bonner Springs KS 15,893.67 6,375.91 4.510% 4/1/23 1/1/35 N 4,092,497.99 4,086,122.08 6/1/17 30305066 67 MH Rockport TX 16,126.14 5,741.75 4.775% N/A 6/6/23 N 3,921,912.91 3,916,171.16 6/6/17 30305028 68 RT Elgin IL 13,562.81 8,826.04 4.175% 6/1/23 6/1/38 N 3,772,542.65 3,763,716.61 6/1/17 30305051 69 OF Clayton MO 13,286.10 6,158.03 4.150% N/A 5/6/23 N 3,717,835.55 3,711,677.52 6/6/17 30305036 70 RT Bronx NY 13,904.87 5,984.05 4.340% N/A 4/6/23 N 3,720,642.01 3,714,657.96 6/11/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30305048 71 MF Maumee OH 13,444.99 5,455.57 4.455% N/A 6/6/23 N 3,504,722.77 3,499,267.20 6/6/17 30305015 72 RT Americus GA 13,327.30 5,216.66 4.570% N/A 4/1/23 N 3,386,622.50 3,381,405.84 6/1/17 30305023 73 RT Waynesboro GA 13,171.62 5,203.27 4.520% 6/1/23 10/1/33 N 3,384,088.05 3,378,884.78 6/1/17 30305033 74 OF Clinton MD 13,342.40 4,291.29 4.700% N/A 4/6/23 N 3,296,680.93 3,292,389.64 6/11/17 30305029 75 OF Tempe AZ 10,447.64 3,850.18 4.690% N/A 6/1/23 N 2,586,937.78 2,583,087.60 6/1/17 30305027 76 MH Warner Robins GA 11,793.50 2,595.71 6.000% N/A 6/1/23 N 2,282,612.09 2,280,016.38 6/1/17 30305025 77 OF Norfolk VA 5,775.62 4,777.72 4.700% N/A 5/1/23 N 1,427,058.30 1,422,280.58 6/1/17 Totals 4,271,457.06 2,004,134.37 1,209,760,824.47 1,207,756,690.03 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30304961 1 Retail Dedham MA 122,691,681.70 17,995,986.69 0.00 30305008 2 Industrial Various Various 98,628,148.09 37,931,100.00 39,094,130.00 30305003 3 Mixed Use Minneapolis MN 86,748,765.12 17,932,434.66 16,771,265.53 1/1/17 3/31/17 30305055 4 Retail Greendale WI 48,218,812.74 11,424,377.68 0.00 30305021 5 Multi-Family Mobile AL 22,604,401.50 2,857,350.00 0.00 30305022 6 Multi-Family Mobile AL 21,656,627.71 2,796,973.00 0.00 30305034 7 Retail Cleveland OH 37,881,581.60 3,475,592.20 0.00 30305006 9 Retail Brooklyn NY 35,000,000.00 3,033,404.88 0.00 30305043 10 Retail Danvers MA 32,140,247.62 5,492,970.06 0.00 30305037 11 Office Clayton MO 29,998,603.37 2,800,528.07 0.00 30305067 12 Retail Riverside CA 31,000,000.00 3,638,425.79 0.00 30305007 13 Retail Louisville KY 25,655,048.07 2,974,275.26 0.00 30305013 14 Lodging Various TX 24,062,090.68 5,019,881.65 0.00 30305005 15 Multi-Family Savannah GA 25,515,661.23 1,569,242.49 0.00 30305064 16 Multi-Family New York NY 23,198,395.12 2,179,670.55 0.00 30305032 17 Office Nashville TN 21,922,738.76 2,058,877.75 0.00 30305000 18 Lodging Skokie IL 21,710,302.81 2,789,434.23 2,400,870.80 4/1/16 3/31/17 30305062 19 Office Detroit MI 20,090,867.53 3,893,859.90 0.00 30305009 20 Multi-Family Greenville SC 19,248,952.63 2,018,797.69 0.00 30305065 22 Lodging Houston TX 18,567,683.40 3,247,936.79 0.00 30304999 23 Retail Cedar Hill TX 18,621,182.70 1,673,049.18 0.00 30305018 24 Retail Houston TX 17,574,008.65 2,398,897.00 0.00 30305061 25 Office Santa Monica CA 17,070,020.49 1,496,392.39 0.00 30305042 26 Office Tampa FL 16,971,458.15 2,194,546.07 0.00 30305068 27 Multi-Family Louisville KY 16,047,701.20 2,251,843.91 0.00 30305070 28 Mixed Use Columbus OH 15,830,650.07 1,830,169.39 0.00 30305035 29 Retail Bronx NY 15,772,295.83 1,607,722.64 0.00 30305017 30 Lodging Miami FL 15,251,955.96 3,426,629.00 0.00 30305073 31 Office Milford OH 13,185,046.74 1,249,966.34 0.00 30305020 32 Various Various Various 13,021,488.82 1,267,876.00 0.00 30305063 33 Lodging Paramus NJ 12,722,994.69 2,477,217.28 0.00 30305030 34 Retail Hurst TX 11,450,723.37 2,204,273.23 0.00 30305026 35 Retail Ramsey MN 11,405,645.69 0.00 0.00 30305016 36 Office Jersey City NJ 10,668,500.59 1,291,160.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30305058 37 Retail Houston TX 10,000,443.36 1,037,335.42 0.00 30305059 38 Industrial North East MD 10,013,118.44 1,996,194.87 0.00 30305011 39 Mixed Use Norcross GA 9,845,674.66 1,373,452.11 0.00 30305057 40 Retail Conifer CO 9,309,111.22 848,091.44 0.00 30305038 41 Lodging Linthicum MD 8,785,505.09 1,120,554.72 0.00 30305069 42 Multi-Family Jonesboro GA 8,814,145.12 0.00 0.00 30305039 43 Lodging Flowood MS 8,142,624.78 996,688.62 0.00 30305010 44 Office Chicago IL 8,139,469.77 1,321,232.41 0.00 30305004 45 Retail Williamsburg VA 8,556,000.00 933,393.50 0.00 30305075 46 Multi-Family Vero Beach FL 7,911,917.32 1,285,159.58 0.00 30305060 47 Retail Lehighton PA 7,897,639.58 1,055,673.09 0.00 30305046 48 Retail Ashland KY 7,906,896.25 957,460.05 0.00 30305053 49 Retail Huntsville AL 7,825,899.30 911,388.13 0.00 30305050 50 Industrial Las Vegas NV 6,961,846.02 944,865.04 0.00 30305024 51 Office Farmington Hills MI 6,518,927.26 1,064,256.56 0.00 30305049 52 Lodging Reno NV 6,233,414.72 1,555,446.46 0.00 30305072 53 Retail Rancho Cucamonga CA 6,266,248.96 1,099,089.55 0.00 30305045 54 Multi-Family Pontiac MI 5,576,963.33 1,270,780.12 0.00 30305054 55 Mobile Home Park Avondale AZ 5,381,794.58 523,223.01 0.00 30305041 56 Retail Monroe MI 5,222,148.30 535,537.25 0.00 30305031 57 Retail Houston TX 5,082,041.07 545,340.73 0.00 30305056 58 Multi-Family Grand Prairie TX 5,052,800.51 0.00 0.00 30305052 59 Retail Monona WI 4,947,522.13 918,637.53 0.00 30305044 60 Retail Rancho Cucamonga CA 4,102,047.36 529,309.84 604,328.62 1/1/17 3/31/17 30305019 61 Self Storage North Hollywood CA 4,738,774.15 876,377.00 0.00 30305071 62 Office Brooklyn NY 4,918,936.58 337,435.27 0.00 30305040 63 Lodging Georgetown TX 4,126,804.37 737,304.18 0.00 30305074 64 Retail Santa Fe NM 4,110,813.70 426,977.76 0.00 30305047 65 Mixed Use Chicago IL 4,203,202.12 421,749.93 0.00 30305014 66 Retail Bonner Springs KS 4,086,122.08 380,579.00 0.00 30305066 67 Mobile Home Park Rockport TX 3,916,171.16 615,408.24 0.00 30305028 68 Retail Elgin IL 3,763,716.61 430,330.16 0.00 30305051 69 Office Clayton MO 3,711,677.52 590,376.42 0.00 30305036 70 Retail Bronx NY 3,714,657.96 350,307.94 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30305048 71 Multi-Family Maumee OH 3,499,267.20 438,701.40 0.00 30305015 72 Retail Americus GA 3,381,405.84 420,846.00 0.00 30305023 73 Retail Waynesboro GA 3,378,884.78 313,807.00 0.00 30305033 74 Office Clinton MD 3,292,389.64 714,881.87 0.00 30305029 75 Office Tempe AZ 2,583,087.60 330,303.51 0.00 30305027 76 Mobile Home Park Warner Robins GA 2,280,016.38 258,569.00 0.00 30305025 77 Office Norfolk VA 1,422,280.58 157,696.71 0.00 Total 1,207,756,690.03 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 6/16/17 0 0 0 0 0 0 0 0 4.100278% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086093% 5/17/17 0 0 0 0 0 0 0 0 4.100316% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086131% 4/17/17 0 0 0 0 0 0 0 0 4.100362% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086177% 3/17/17 0 0 0 0 0 0 0 0 4.100404% 67 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086218% 2/17/17 0 0 0 0 0 0 0 0 4.100458% 68 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086270% 1/18/17 0 0 0 0 0 0 0 0 4.100499% 69 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086310% 12/16/16 0 0 0 0 0 0 0 0 4.100539% 70 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086350% 11/18/16 0 0 0 0 0 0 0 0 4.100583% 71 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.086393% 10/17/16 0 0 0 0 0 0 0 1 4.100623% 72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $36,170,910.80 4.086432% 9/16/16 0 0 0 0 0 0 0 0 4.099214% 72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.085148% 8/17/16 0 0 0 0 0 0 0 1 4.099252% 73 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $19,887,070.25 4.085186% 7/15/16 0 0 0 0 0 0 0 0 4.100043% 73 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.085616% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30305046 48 0 5/6/17 43,210.15 43,210.15 B 7,919,045.05 0.00 Totals 1 43,210.15 43,210.15 7,919,045.05 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 43,210.15 43,210.15 7,919,045.05 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 43,210.15 43,210.15 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30305026 35 11,405,645.69 5/1/23 4.100 Full Defeasance 30305069 42 8,814,145.12 6/6/18 4.018 Full Defeasance Totals 20,219,790.81 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
